267 S.W.3d 811 (2008)
Patricia HUNTLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90663.
Missouri Court of Appeals, Eastern District, Division One.
October 28, 2008.
Jo Ann Rotermund, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Patricia Huntley (Movant) appeals from the motion court's denial, without an evidentiary hearing, of her Rule 24.035[1] amended motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise stated, all rule references are to Missouri Court Rules (2008).